Citation Nr: 1328393	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for chronic ear 
infections. 
 
2. Entitlement to service connection for vertigo or syncopal 
episodes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty from January 2006 to April 
2007.  She is the recipient of, among other decorations, the 
Combat Action Badge.

These matters come before the Board of Veterans' Appeals  
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This issues were remanded for further 
development in August 2012 and now return again before the 
Board.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran has a disability manifested by chronic ear 
infections which is etiologically related to a disease, 
injury, or event in service, or secondary to any service 
connected disability.

2. The preponderance of the evidence is against a finding 
that the Veteran has a disability manifested by vertigo or 
syncopal episodes etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1. A disability manifested by chronic ear infections was not 
incurred in or aggravated by service, nor may it be presumed 
to be so incurred, nor is such disability secondary to any 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2. A disability manifested by vertigo or syncopal episodes 
was not incurred in or aggravated by service, nor may it be 
presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in 
August 2012 for further development, specifically for VA 
examinations with opinions, as well as additional medical 
records.  Those records were obtained, with the exception of 
any additional Reserve records; however, the RO issued a 
formal finding that those records were unavailable.  
Further, the Veteran received three further examinations, in 
September 2012.  These claims were readjudicated in a March 
2013 Supplemental Statement of the Case.  As such, the Board 
finds there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in July 2007, February 2009, July 2009, 
August 2009, and August 2012, and an August 2012 Board 
remand, satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 
3.159(b)(1) (2012).  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These documents informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  

Furthermore, even if any notice deficiency is present in 
this case, the Board finds that any prejudice due to such 
error has been overcome in this case by the following: (1) 
based on the communications sent to the Veteran over the 
course of this appeal, the Veteran clearly has actual 
knowledge of the evidence the Veteran is required to submit 
in this case; and (2) based on the Veteran's contentions as 
well as the communications provided to the Veteran by VA, it 
is reasonable to expect that the Veteran understands what 
was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order to ensure that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to the claims have 
been obtained, to the extent possible.  While full Reserve 
records were not associated with the Veteran's claims file, 
a thorough search was made for these records, and they were 
found to be unavailable.  The Board finds that the record 
contains sufficient evidence to make a decision on the 
claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4)(i) (2012).  In this case, the Board notes that 
the Veteran was provided with multiple VA examinations.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Law

The Veteran claims that she has both a disability manifested 
by an ear infection and a disability manifested by vertigo 
or syncopal episodes related to service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
claimed in-service disease or injury and the current 
disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as certain neurological disorders, 
become manifest to a degree of 10 percent within one year of 
separation from active service, they may be presumed to have 
been incurred during active service, even though there is no 
evidence of such disease during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third 
elements of service connection for those disabilities 
identified as a "chronic condition" under 38 C.F.R. 
§ 3.309(a) is through a demonstration of continuity of 
symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. 
Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
A claimant can establish continuity of symptomatology with 
competent evidence showing: (1) that a condition was "noted" 
during service; (2) post-service continuity of the same 
symptomatology; and (3) a nexus between a current disability 
and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  

The Board must determine the value of all evidence 
submitted, including lay and medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a three-step 
inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must 
then determine if the evidence is credible, or worthy of 
belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 
(2007) (observing that once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible).  The third step of this inquiry requires the 
Board to weigh the probative value of the proffered evidence 
in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a). Lay evidence may be competent 
and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (where widow seeking service connection for cause of 
death of her husband, the Veteran, the Court holding that 
medical opinion not required to prove nexus between service 
connected mental disorder and drowning which caused 
Veteran's death). 

In ascertaining the competency of lay evidence, the courts 
have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  In certain 
instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation." 
See  Jandreau v. Nicholson, supra (concerning a dislocated 
shoulder).  Laypersons have also been found to not be 
competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value.  In 
this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  See 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Facts and Analysis

Taking into account all evidence of record, the Board finds 
that service connection is not warranted for a disability 
manifested by ear infections, or a disability manifested by 
vertigo or syncopal episodes.  

As regards the Veteran's claim of ear infection, the Board 
finds that the medical evidence of record does not show that 
the Veteran has any current or chronic diagnosis of ear 
infections, nor does she have any ear disability, including 
ear infections or issues with cerumen, related to her 
service connected rhinosinusitis.

By way of background, the Board notes that the Veteran's 
December 2003 enlistment report of medical history reflects 
a history of an ear infection requiring antibiotics at the 
age of 12.  The Veteran's report of medical examination on 
entry into service reflects a physical finding of bilateral 
tympanic membrane (TM) scars. 

A July 2004 service treatment record (Reserves) reflects 
that the Veteran reported experiencing ear pain, a runny 
nose, and sinus congestion.  Examination of her ears 
revealed that her TMs were pink and bulging, and she was 
diagnosed with otitis media and prescribed Augmentin for 
treatment.  

A few months post-service, an August 2007 VA ear disease 
examination report (see also the August 2007 general VA 
examination) reflects findings of a left ear large cerumen 
impaction, and a diagnosis of near-total cerumen obstruction 
was recorded.  No etiology opinion, however, was provided.  
Subsequently, May 2008 VA treatment records reflect that the 
Veteran was diagnosed with left ear cerumen impaction. 

An April 2009 VA treatment record reflects that the Veteran 
reported that an ear infection was resolving.  A February 
2010 VA treatment record reflects treatment for eczema of 
the ear canal.

The Veteran received a VA examination for her ears in 
September 2012.  At that time, her medical history was 
noted, including her in service treatment for otitis media, 
and two pre service treatments for otitis media.  The 
Veteran was also noted to have tinnitus, as well as reported 
episodes of vertigo and staggering.  Examination of the 
external ears was normal.  Examination of the ear canal and 
tympanic membranes was also normal.  On testing, gait and 
coordination were normal, and vertigo testing was normal.  
On audio testing, no cerumen was noted in the ear canals, 
and hearing was essentially normal.  The examiner indicated 
that the Veteran incurred three acute insults while in the 
service to her ears, predominantly on the left side, 
however, the examiner did not see any long term sequelae of 
these insults to diagnose the Veteran with a chronic ear 
condition at this time.  The examiner indicated that the 
Veteran would need further testing regarding her reported 
traumatic brain injury, however, the examiner stated that, 
given this examination and nonreproducible symptoms, and 
also objective findings on her audiogram, in his opinion the 
Veteran does not have a chronic ear disease, either one 
directed related to service, or related to her recent 
cerumen impaction, nor was it exacerbated by her service 
connected rhinosinusitis.  The acute ear infection condition 
(now resolved), was more likely than not exacerbated while 
on active duty, however, this condition has resolved.

A December 2012 addendum to this opinion noted that the 
Veteran's claims file and medical record had been reviewed, 
and there was no change in the opinion offered in September 
2012.

Therefore, considering this and all evidence of record, the 
Board finds that the preponderance of the evidence of record 
shows that the Veteran does not currently have a chronic ear 
disability related to service, or secondary to her service 
connected rhinosinusitis.  The evidence clearly indicates 
that the Veteran had an ear infection in service, however, 
the VA examiner acknowledged a history of multiple ear 
infections, but found that they were most appropriately 
considered acute and transitory, that they resolved without 
sequelae, and that the Veteran currently does not have any 
chronic ear disability, related to that past history.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
chronic ear infections.

The Veteran also claims that she experiences vertigo or 
syncopal episodes (claimed as fainting/passing out) that had 
their onset in service or, in the alternative, that are 
secondary to her ear infection condition or service-
connected rhinosinusitis.  Also, in the alternative, she 
asserts that her syncopal episodes are attributable to an 
undiagnosed illness that is entitled to presumptive service 
connection under 38 C.F.R. § 3.317.  As noted below however, 
her reported symptoms have been attributable to a known 
diagnosis of an anxiety disorder, and therefore, 38 C.F.R. § 
3.317 does not apply.

Reviewing the relevant evidence of record, an August 2007 
general VA examination report reflects a diagnosis of 
vertigo/syncopal episodes, episodic, but that the Veteran 
was referred to an ENT specialist for further evaluation 
(such that it appears to have been intended as a provisional 
diagnosis).  A subsequent August 2007 ear disease VA 
examination report (and the September 2007 addendum) 
reflects that videonystagmography (VNG) testing was 
performed and the examiner opined that there was no evidence 
of vestibular system weakness or benign paroxysmal 
positional vertigo.  The Board notes, however, that it 
appears that the Veteran's service treatment records were 
not associated with the claims file until after the time of 
the above August 2007 VA examinations. 

After the Veteran's service treatment records were 
associated with the claims file, she was provided with a 
June 2010 ear disease VA examination (and July 2010 
addendum), which reflects that a VNG revealed a normal VNG 
exam, no inner ear pathology, and that the examiner further 
opined that the Veteran's disequilibrium was not related to 
her sinusitis.  The examiner did not, however, provide any 
opinion concerning direct service connection. 

June and July 2008 VA treatment records from the 
Minneapolis, Minnesota VA Polytrauma Center reflect that the 
Veteran was evaluated for TBI and that "mild TBI could not 
be ruled-out."

The Veteran's September 2012 VA ears examination, discussed 
in more detail above, noted that on testing, gait and 
coordination were normal, and vertigo testing was normal.

The Veteran received an examination for a traumatic brain 
injury in September 2012.  The Veteran was found to have 
subjective symptoms of the type which could be related to a 
TBI, specifically, dizziness or vertigo.  An MRI of the 
Veteran's brain at that time was essentially normal.  The 
examiner commented that it was really unknown as to whether 
the Veteran truly suffered direct closed head contact.  An 
explosive device went off near her vehicle, and she may have 
had some blast effect, but she does not remember bumping her 
head.  She does report passing out and vertigo type episodes 
once every three months, which she attributes to stress.  
These would cause her to sit down, and lasted about 30 
minutes.  While the Veteran continued to get occasional 
vertigo/syncopal type episodes, the examiner felt these 
episodes were less likely related to nay traumatic brain 
injury, and more likely related to anxiety.  The examiner 
indicated that there was no specific closed head injury, and 
further that, in his experience, he had never seem smoke or 
exhaust exposure have any relation to traumatic brain 
injuries, nor would they cause syncope or vertigo type 
episodes.  It was also noted that the Veteran had thorough 
ENT workups in the past, to include negative VNG testing, so 
there is no evidence of any auricular/inner ear disease.  
For the same reasons, he stated there was no evidence of 
aggravation.

The Veteran received a VA psychiatric examination in 
September 2012.  At that time, the Veteran's diagnosis of 
PTSD with associated depressive symptoms was noted.  Past 
history of adjustment disorder was noted, as well as a 
history of borderline personality traits, and a cognitive 
disorder.  The Veteran's report of a traumatic brain injury 
was noted to meet the definition of a traumatic brain 
injury, however, it was also noted that a separate September 
2012 VA examination found the Veteran to have no residuals 
of her reported traumatic brain injury.  The examiner found 
no evidence of a cognitive disorder on neuropsychological 
testing.  The examiner as well found no symptomatology 
attributable to residuals of a traumatic brain injury.  The 
Veteran was noted to have a complaint of mild memory loss, 
which was felt to be more than likely related to her service 
connected PTSD diagnosis.  Motor activity was noted to be 
normal, and there were no subjective symptoms of 
neurobehavioral effects relatable to a traumatic brain 
injury.  In sum, the examiner indicated that the Veteran did 
not currently have any residuals of a traumatic brain injury 
in service, to include vertigo or syncopal episodes.  In 
support of this opinion, the examiner noted that the 
Veteran's report of feeling dazed after being exposed to a 
blast in service does meet the definition of a traumatic 
brain injury, however, the Veteran currently has no 
symptomatology related to that.  She continues to have 
symptoms of PTSD and associated depression, but she is no 
longer in psychiatric treatment and is not taking 
medications to treat PTSD.

Thus, considering all evidence of record, and even conceding 
that the Veteran might have sustained a traumatic brain 
injury in service, the medical evidence of record does not 
find that the current claimed symptomatology of vertigo 
related to that traumatic brain injury, and actually finds 
the Veteran's subject reports of vertigo and syncope to be 
symptoms related to her service connected psychiatric 
disorder.

The Veteran is certainly competent to testify to 
experiencing symptomatology such as feeling vertigo and 
experiencing syncope, as she has, however, the medical 
etiology of that symptomatology is found by the Board to be 
one requiring medical expertise, and to be outside the scope 
of the Veteran's lay experience.

Thus, the Board finds the preponderance of the evidence of 
record is against a grant of service connection for any ear 
disorder or vertigo or syncopal episodes.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and they must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic ear infections 
is denied. 
 
Entitlement to service connection for vertigo or syncopal 
episodes is denied.
	



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


